Cooke, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 9, 1967, which disqualified claimant from receiving unemployment insurance benefits on the ground that she left her employment voluntarily without good cause. The board was justified in concluding, in the case of this claimant secretary living at Huntington and working in New York City, that she was aware of the relevant conditions of her employment, prior to its commencement, and that no circumstances developed in the course of it which would have justified her refusing it in the first instance (Matter of Hcmsen [Catherwood], 31 A D 2d 680). The issue of what constitutes good cause under section 593 (subd. 1) of the Labor Law is factual and the board’s determination, supported as it is by substantial evidence, should not be disturbed (Matter of Palmieri [Catherwood], 33 A D 2d 588). Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Cooke, J.